Citation Nr: 0207130	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-25 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $2,604.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his son and the veteran's son-in-law


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waiver of Indebtedness and Compromises (CWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied a waiver of the 
indebtedness. 

The case was previously before the Board in May 1999, at 
which time it was Remanded to afford the veteran a hearing 
before a travel section of the Board.  The case was again 
before the Board in July 2000, at which time it was again 
remanded to obtain additional verification of income from the 
Social Security Administration (SSA).  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.

The Board also notes that in the veteran's statement-in-
support- of-claim, dated June 26, 2001, he asserts additional 
claims for post traumatic stress disorder (PTSD), a back 
injury, a left hand disorder, a waist(?) disorder, and hip 
problems.  Because those issues are not before the Board on 
this appeal, they are hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt.

3.  VA is not at fault for the creation of the overpayment of 
pension benefits in the amount of $2,604.00

4.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities.

5.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

6.  Failure to make restitution would result in unfair gain 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on the pension overpayment.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2001).

2.  Recovery of the overpayment is not against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veteran's annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded by law.

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1).

The veteran had been in receipt of VA non service connected 
pension benefits at the protected (1978) rate based on 
continued reporting that his income was within the limitation 
for pension eligibility.  On an eligibility verification 
report submitted in November 1992, the veteran reported no 
income from wages for either himself or his spouse.  On March 
10, 1995, the veteran was notified that the VA had received 
information to the effect that the veteran had been self 
employed during 1992, with an income from such employment in 
excess of $20,700 and, which income, he failed to report.  On 
March 21, 1995, the veteran submitted a statement that rather 
than being unemployed, that he had actually been employed by 
Verdun Medical Transportation Co. during the pertinent 
period; significantly, he also acknowledged that the 
unreported income was correct.  On August 9, 1995, pension 
benefits were terminated and, on August 24, 1995, a notice of 
overpayment for the amount of $2,604 was issued.  A request 
for waiver was received in September 1995.  A Financial 
status report was received in September, showing combined 
monthly net income of $1,383 with expenses of only $948.  The 
CWC initially denied any waiver of the indebtedness in May 
1996.  

At the hearing before the undersigned sitting as a Travel 
Member of the Board in May 2000, some question was raised as 
to the accuracy of the amount of combined income attributable 
to the veteran and his spouse from the SSA.  Additional 
development was undertaken, and current income from SSA for 
both the veteran and his spouse was confirmed.  Thereafter, 
in July 2001, the veteran returned a current financial status 
report (FSR) demonstrating income in excess of expenses.  

The Board notes that the veteran has not challenged the 
validity of the indebtedness; nor does there appear to be any 
reason to believe that the debt was improperly created.  As 
such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  He 
essentially argues that he is entitled to waiver of recovery 
of the overpayment, based on the grounds that recovery of the 
debt would result in a financial hardship.

The first question which must be answered is whether the 
veteran's actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived. 
Waiver of repayment of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) 
(2000); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994)(citing 38 C.F.R. § 1.965).

The Board notes that "[t]here is no all-embracing definition 
of 'fraud' and the existence or lack of fraud is a case-
specific conclusion based on all facts in each instance."  
VAOPGC 4-85 (September 16, 1985).  The Office of the General 
Counsel has found the following definition of fraud useful:

An intentional perversion of truth for the 
purpose of inducing another in reliance upon it 
to part with some valuable thing belonging to him 
or to surrender a legal right.  A false 
representation of a matter of fact, whether by 
words or by conduct, by false or misleading 
allegations, or by concealment of that which 
should have been disclosed, which deceives and is 
intended to deceive another so that he shall act 
upon it to his legal injury.  

Id. (citing Black's Law Dictionary (rev. 5th ed. 1979).

"Misrepresentation of a material fact" must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  
"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Conduct by a claimant undertaken with intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.

The Board notes that the veteran under reported his income in 
1992.  He asserts that since he was over seventy years old, 
he believed that he didn't have to report same.  He has since 
acknowledged the income information.  It is not altogether 
certain that he intentionally originally misrepresented his 
income.  The Board finds sufficient balance to give the 
veteran the benefit of the doubt on this point.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Accordingly, the Board finds no 
evidence of fraud, misrepresentation of a material fact, or 
bad faith in this case.

As the Board has found that the veteran's actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether the collection of 
debt would be contrary to the principles of equity and good 
conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
Recovery of the overpayment shall be waived if it is 
determined that recovery of the indebtedness would be against 
equity and good conscience.  38 C.F.R. § 1.963(a).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  In such a determination, consideration 
will be given to six elements which include the degree of 
fault of the debtor; a balancing of fault between the debtor 
and VA; whether recovery of the overpayment would cause undue 
financial hardship to the debtor, or result in unjust 
enrichment; and whether repayment of the debt would defeat 
the purpose for which it was intended.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1).  Here, the debt was created 
because the veteran did not correctly report pertinent income 
information. In light of the fact that the veteran 
incorrectly reported his income, he bears fault in creation 
of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2).  This element requires weighing the 
fault of the debtor against the fault of VA.  VA does not 
appear to be at fault at all in creation of the overpayment.  
It duly notified the veteran in advance that income and 
expenses must be reported.  The veteran was also notified of 
the importance of immediate and direct notification of any 
change in the source or amount of income or expenses.  The RO 
has acted promptly in adjusting the veteran's benefits and in 
assessing an overpayment.  Thus, the Board finds no fault on 
the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3).  The veteran's 
most recent FSR shows that his monthly income is less than 
his monthly expenses by $48.00.  The Board notes that the 
veteran's previous FSR also demonstrated income in excess of 
expenses, that the veteran has not provided VA with 
documentation of unreported expenses, and that the veteran's 
spouse has SSA income not reported on the most recent FSR.  
After careful analysis of the veteran's financial status, it 
is the Board's opinion that the veteran's repayment of the 
outstanding indebtedness would not prevent him from providing 
himself with the basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  The pension 
benefits awarded to the veteran were derived from a needs-
based program intended to assure that beneficiaries are able 
to meet their basic needs.  The veteran continues to receive 
SSA benefits, and his family's basic needs appear satisfied 
by his income with money left over.  Therefore, recovery of 
the overpayment would not defeat the purpose of benefits 
otherwise authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the fault for creation of the overpayment lies solely 
with the veteran.  Because of his failure to provide correct 
income information he received additional VA benefits to 
which he was not entitled under the law.  The Board finds, 
therefore, that receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $2,604.00 would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  Ultimately, 
the preponderance of the evidence is against the veteran's 
claim for waiver.


ORDER

Entitlement to waiver of overpayment is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

